Exhibit 99.4 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.0001 par value, of SecureAlert, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:November 5, 2013 SAPINDA ASIA LIMITED By: /s/ Lars Windhorst Name: Lars Windhorst Title: Authorized Signatory /s/ Lars Windhorst LARS WINDHORST
